Per Curiam.
Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and complaint dismissed, with appropriate costs in the court below.
Respondent states in her brief that she is not relying upon the answer to show that proofs of death were furnished. The papers having been marked for identification only and not having been received in evidence, plaintiff offered no proof that she complied with the condition of the policy and defendant’s motion to dismiss should have been granted. There is no proof of waiver. No opinion.
All concur. Present •— Cropsey, MacCrate and Johnston, JJ.